


Exhibit 10.11


























THE COCA-COLA COMPANY


SUPPLEMENTAL 401(k) PLAN




























AMENDED AND RESTATED
EFFECTIVE JANUARY 1, 2012






























--------------------------------------------------------------------------------




THE COCA-COLA COMPANY
SUPPLEMENTAL 401(k) PLAN


Amended and Restated Effective January 1, 2012


PREFACE


The Coca-Cola Company established The Coca-Cola Company Supplemental Benefit
Plan (the “Supplemental Benefit Plan”) effective January 1, 1984. Effective
January 1, 2008, The Coca-Cola Company Supplemental Thrift Plan (the
“Predecessor Plan”) became a successor plan to the Supplemental Benefit Plan and
constituted the supplemental 401(k) component previously provided pursuant to
the Supplemental Benefit Plan. Effective January 1, 2012, the Predecessor Plan
is hereby amended and restated as set forth in its entirety in this document and
the Predecessor Plan is now identified as The Coca-Cola Company Supplemental
401(k) Plan (the “Plan”).


The Plan is an unfunded plan for eligible employees and their beneficiaries as
described herein. The Plan is designed to provide benefits primarily for a
select group of management or highly compensated employees which are not
otherwise payable or cannot otherwise be provided under the terms of the
tax-qualified 401(k) plan maintained by The Coca-Cola Company as a result of the
limitations set forth under certain applicable sections of the Internal Revenue
Code or on account of an employee's deferral of compensation under The Coca-Cola
Company Deferred Compensation Plan.


This amended and restated Plan is effective January 1, 2012.        






ARTICLE I
DEFINITIONS


“Account” shall mean the account or accounts established and maintained by the
Employer to reflect the interest of a Participant in the Plan calculated in
accordance with Section 3.1.
“Beneficiary” shall mean the person or persons designated in writing by a
Participant in accordance with procedures established by the Committee or the
third-party recordkeeper to receive the benefits specified hereunder in the
event of the Participant's death. No beneficiary designation shall become
effective until it is filed with the Committee or the third-party recordkeeper.
No designation of a Beneficiary other than the Participant's spouse shall be
valid unless consented to in writing by such spouse. If there is no such
designation or if there is no surviving designated Beneficiary, then the
Participant's surviving spouse shall be the Beneficiary. If there is no
surviving spouse to receive any benefits payable in accordance with the
preceding sentence, the duly appointed and currently acting personal
representative of the Participant's estate (which shall include either the
Participant's probate estate or living trust) shall be the Beneficiary.


“Code” shall mean the Internal Revenue Code of 1986, as amended.


“Common Stock” shall mean common stock of The Coca-Cola Company.


“Committee” shall mean The Coca-Cola Company Benefits Committee appointed by the
Senior Vice President, Human Resources (or the most senior Human Resources
officer of the Company), to administer the Plan as provided in Article IV.



1

--------------------------------------------------------------------------------




“Company” shall mean The Coca-Cola Company.


“Deferred Compensation Plan” shall mean The Coca-Cola Company Deferred
Compensation Plan or any other similar nonqualified deferred compensation plan
maintained by the Employer which provides for deferral of compensation.


“Employee” shall mean any person who is currently employed by an Employer. An
individual shall be treated as employed by an Employer under this Plan for any
period only if (i) he or she is actually classified during such period by the
Employer on its payroll, personnel and benefits system as an employee, and (ii)
he or she is paid for services rendered during such period through the payroll
system, as distinguished from the accounts payable department of the Employer.
No other individual shall be treated as employed by an Employer under this Plan
for any period, regardless of his or her status during such period as an
employee under common law or under any statute.


“Employer” shall mean the Company and any Participating Subsidiary of the
Company.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.


“Market Price” shall mean the closing price per share of Common Stock as
reported on the New York Stock Exchange Composite Transactions listing.


“Participant” shall mean an Employee or former Employee of an Employer who is
eligible to receive benefits provided by the Plan.


“Participating Subsidiary” shall mean a subsidiary of the Company which the
Committee has designated as such and whose Employees are eligible to participate
in this Plan, as set forth in Appendix A.


“Plan” shall mean The Coca-Cola Company Supplemental 401(k) Plan, as amended
from time to time.


“Prior Plans” shall mean The Coca-Cola Company Supplemental Thrift Plan in
effect on December 31, 2011 and the Coca-Cola Refreshments USA, Inc.
Supplemental Matched Employee Savings and Investment Plan in effect on December
31, 2011.


“Qualified Defined Contribution Plan” shall mean The Coca-Cola Company 401(k)
Plan, as amended from time to time.    


“Separation from Service” shall mean that employment with an Employer terminates
such that it is reasonably anticipated that no further services will be
performed. Separation from Service shall be interpreted in a manner consistent
with Section 409A of the Code and the regulations thereunder.


“Specified Employee” shall mean a key employee of an Employer who meets the
requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code, as defined
in Section 409A of the Code and the regulations thereunder.















2

--------------------------------------------------------------------------------






ARTICLE II
ELIGIBIILTY


2.1    Eligibility for Participation.


All Employees of the Employer who are eligible for the Qualified Defined
Contribution Plan and for whom Company matching contributions to the Qualified
Defined Contribution Plan are limited by either i) the limitations set forth in
Code Section 401(a)(17) or ii) the deferral of compensation by a Participant
under the Deferred Compensation Plan shall be eligible to participate in the
Plan.


2.2    Duration of Participation.


An Employee who becomes a Participant shall continue to be a Participant until
his Separation from Service or the date he is no longer entitled to benefits
under this Plan.






ARTICLE III
BENEFITS


3.1    Amount Credited to Account.


An Account shall be established for the Participant by the Employer when he
becomes a Participant in this Plan. Each pay period, such Account shall be
credited with hypothetical contributions equal to 3.5% of the following: i) Pay
(as defined in the Qualified Defined Contribution Plan but without regard to the
limitation of 401(a)(17)) in excess of the limitation set forth in Section
401(a)(17) and ii) the amount of compensation deferred by the employee under the
Deferred Compensation Plan for the pay period. Employer contributions to the
Deferred Compensation Plan shall not be eligible for any contributions to this
Plan. In no event shall the amount credited pursuant to item i) above duplicate
the amount credited pursuant to item ii). Such amounts shall be credited whether
or not the Participant is contributing to the Qualified Defined Contribution
Plan for a pay period. When such amounts are credited, the number of
hypothetical shares purchased shall be based on the Market Price of Common Stock
as of the date credited. No amounts shall be credited to a Participant after
Separation from Service or death.


3.2    Deemed Investment of Accounts.


All amounts credited to the Account of the Participant shall be deemed to be
invested in shares of Common Stock. In addition, as of each date on which a
dividend is paid on Common Stock, the Account shall be credited with the number
of additional hypothetical shares of Common Stock that could have been purchased
with the amount of dividends that would have been payable on the hypothetical
shares of Common Stock credited to the Participant's Account. The number of
additional hypothetical shares shall be determined using the Market Price of
Common Stock on the date the dividend is paid on Common Stock. No hypothetical
dividends will be credited to a Participant or his Beneficiary following the
Participant's Separation from Service or death.


3.3
Form of Payment.



All benefits under this Plan shall be paid in a single lump sum in cash.





3

--------------------------------------------------------------------------------






3.4
Distribution Events and Timing of Payment.

    
Benefits under this Plan shall be paid only upon occurrence of the following
events.


(a)
Separation from Service. Upon a Participant's Separation from Service, his
Account balance shall be paid on the last business day of the third month
following the month in which the Participant has a Separation from Service.
Notwithstanding the foregoing, the Account of a Specified Employee shall be paid
on the last business day of the sixth month following the month in which the
Specified Employee has a Separation from Service.



(b)
Death. In the event of a Member's death, his Account balance shall be paid to
his Beneficiary on the last business day of the third month following the month
in which the Participant dies.



3.5    Valuation of Account.


(a)
Separations from Service after December 31, 2011.    The value of a
Participant's Account shall be calculated as the value of hypothetical shares of
Common Stock credited to the Participant's Account as of the date of Separation
from Service or death, as applicable. In determining the value of the
Participant's Account, the price of Common Stock shall be the Market Price on
the fifteenth day of the month in which the Participant has a Separation from
Service or dies, as applicable (or the next business day). No interest shall be
due from the date of Separation from Service or death or under any other
circumstances.



(b)
Separations from Service prior to January 1, 2012. If a Participant had a
Separation from Service prior to January 1, 2012 and was not paid by January 1,
2012, his Account balance shall be paid pursuant to the terms of the Prior Plan
in effect on the day of the Participant's Separation from Service.





ARTICLE IV
ADMINISTRATION


4.1    Committee.
The Committee shall be responsible for the general administration of the Plan
and shall establish regulations for the day-to-day administration of the Plan.
The Committee and its designated agents shall have the exclusive right and
discretion to interpret the terms and conditions of the Plan and to decide all
matters arising with respect to the Plan's administration and operation
(including factual issues). Any interpretations or decisions so made shall be
conclusive and binding on all persons. The Committee or its designee may pay the
expenses of administering the Plan or may reimburse the Company or other person
performing administrative services with respect to the Plan if the Company or
such other person directly pays such expenses at the request of the Committee.
4.2    Authority to Appoint Advisors and Agents.
The Committee may appoint and employ such persons as it may deem advisable and
as it may require in carrying out the provisions of the Plan. To the extent
permitted by law, the members of the Committee shall be fully protected by any
action taken in reliance upon advice given by such persons and in reliance on
tables, valuations, certificates, determinations, opinions and reports that are
furnished by any accountant, counsel, claims administrator or other expert who
is employed or engaged by the Committee.

4

--------------------------------------------------------------------------------




4.3    Compensation and Expenses of Committee.
The members of the Committee shall receive no compensation for its duties
hereunder, but the Committee shall be reimbursed for all reasonable and
necessary expenses incurred in the performance of its duties, including counsel
fees and expenses. Such expenses of the Committee, including the compensation of
administrators, actuaries, counsel, agents or others that the Committee may
employ, shall be paid out of the general assets of the Company.
4.4    Records.
The Committee shall keep or cause to be kept books and records with respect to
the operations and administration of this Plan.
4.5    Indemnification of Committee.
The Company agrees to indemnify and to defend to the fullest extent permitted by
law any employee serving as a member of the Committee or as their delegate(s)
against all liabilities, damages, costs and expenses, including attorneys' fees
and amounts paid in settlement of any claims approved by the Company, occasioned
by any act or failure to act in connection with the Plan, unless such act or
omission arises out of such employee's gross negligence, willful neglect or
willful misconduct.




ARTICLE V
CLAIMS PROCEDURE


5.1    Right to File a Claim.


Any Participant who believes he is entitled to a benefit hereunder that has not
been received, may file a claim in writing with the Committee. The claim must be
filed within one year after the date of the Participant's Separation from
Service. The Committee may require such claimant to submit additional
documentation, if necessary, in support of the initial claim.


5.2    Denial of a Claim.


Any claimant whose claim to any benefit hereunder has been denied in whole or in
part shall receive a notice from the Committee within 90 days of such filing or
within 180 days after such receipt if special circumstances require an extension
of time. If the Committee determines that an extension of time is required, the
claimant will be notified in writing of the extension and reason for the
extension within 90 days after the Committee's receipt of the claim. The
extension notice will also include the date by which the Committee expects to
make the benefit determination. The notice of the denial of the claim will set
forth the specific reasons for such denial, specific references to the Plan
provisions on which the denial was based and an explanation of the procedure for
review of the denial.


5.3    Claim Review Procedure.


A claimant may appeal the denial of a claim to the Committee by written request
for review to be made within 60 days after receiving notice of the denial. The
request for review shall set forth all grounds on which it is based, together
with supporting facts and evidence that the claimant deems pertinent, and the
Committee shall give the claimant the opportunity to review pertinent Plan
documents in preparing the

5

--------------------------------------------------------------------------------




request. The Committee may require the claimant to submit such additional facts,
documents or other material as it deems necessary or advisable in making its
review. The Committee will provide the claimant a written or electronic notice
of the decision within 60 days after receipt of the request for review, except
that, if there are special circumstances requiring an extension of time for
processing, the 60-day period may be extended for an additional 60 days. If the
Committee determines that an extension of time is required, the claimant will be
notified in writing of the extension and reason for the extension within 60 days
after the Committee's receipt of the request for review. The extension notice
will also include the date by which the Committee expects to complete the
review. The Committee shall communicate to the claimant in writing its decision,
and if the Committee confirms the denial, in whole or in part, the communication
shall set forth the reasons for the decision and specific references to the Plan
provisions on which the decision is based.


5.4    Limitation on Actions.


Any suit for benefits must be brought within one year after the date the
Committee (or its designee) has made a final denial (or deemed denial) of a
claim for benefits. Notwithstanding any other provision herein, any suit for
benefits must be brought within two years of the date of termination of active
employment. No claimant may file suit for benefits until exhausting the claim
review procedure described herein.




ARTICLE VI
MISCELLANEOUS


6.1    Unsecured General Creditor.


Participants and their Beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, claims, or interest in any specific property or
assets of the Company. No assets of the Company shall be held in any way as
collateral security for the fulfilling of the obligations of the Company under
this Plan. Any and all of the Company's assets shall be, and remain, the general
unpledged, unrestricted assets of the Company. The Company's obligation under
the Plan shall be merely that of an unfunded and unsecured promise of the
Company to pay money in the future, and the rights of the Participants and
Beneficiaries shall be no greater than those of unsecured general creditors. It
is the intention of the Company that this Plan be unfunded for purposes of the
Code and for purposes of Title 1 of ERISA. Nothing contained in this Plan, and
no actions taken pursuant to the provisions of this Plan shall create or be
construed to create a trust or any kind of fiduciary relationship between the
Employer and any Participant, his Beneficiary, or any other person.


6.2    Restriction Against Assignment.


The Company shall pay all amounts payable hereunder only to the person or
persons designated by the Plan and not to any other person or corporation. No
part of a Participant's Account or benefit shall be liable for the debts,
contracts, or engagements of any Participant, his or her Beneficiary, or
successors in interest, nor shall a Participant's Account or benefit be subject
to execution by levy, attachment, or garnishment or by any other legal or
equitable proceeding, nor shall any such person have any right to alienate,
anticipate, sell, transfer, commute, pledge, encumber, or assign any benefits or
payments hereunder in any manner whatsoever. If any Participant, Beneficiary or
successor in interest is adjudicated bankrupt or purports to anticipate,
alienate, sell, transfer, commute, assign, pledge, encumber or charge any
distribution or payment from the Plan, voluntarily or involuntarily, the
Committee, in its



6

--------------------------------------------------------------------------------




discretion, may cancel such distribution or payment (or any part thereof) to or
for the benefit of such Participant, Beneficiary or successor in interest in
such manner as the Committee shall direct.


6.3    Tax Withholding.


There shall be deducted from each payment made under the Plan or any other
compensation payable to the Participant (or Beneficiary) all taxes which are
required to be withheld by the Company in respect to any payment under this
Plan. The Company shall have the right to reduce any payment (or compensation)
by the amount of cash sufficient to provide the amount of said taxes.


6.4    Amendment, Modification, Suspension or Termination.


(a)
The Committee may amend, modify, suspend or terminate the Plan in whole or in
part, at any time.



(b)
Notwithstanding anything to the contrary contained herein, with regard to any
Participant who is subject to Section 16 of the Securities Exchange Act of 1934
or any Account of any such Participant, no amendment can be made to any Plan
provision relating to the amount and price of any benefits hereunder, the
categories of Participants, the timing of any awards or the formula determining
benefits hereunder more than once every six months, except to comport with
changes in the Code, in ERISA, or the rules thereunder.



6.5    Governing Law.


Except to extent preempted by Federal Law, this Plan shall be construed,
governed and enforced under the laws of the State of Delaware (without regard to
the conflicts of law principles thereof) and any and all disputes arising under
this Plan are to be resolved exclusively by courts sitting in Delaware.


6.6    Receipt or Release.


Any payment to a Participant or the Participant's Beneficiary in accordance with
the provisions of the Plan shall, to the extent thereof, be in full satisfaction
of all claims against the Committee and the Company. The Committee may require
such Participant or Beneficiary, as a condition precedent to such payment, to
execute a receipt and release to such effect.


6.7    Limitation of Rights and Employment Relationship.


Neither the establishment of the Plan nor any modification thereof, nor the
creating of any fund or Account, nor the payment of any benefits shall be
construed as giving to any Participant, or Beneficiary or other person any legal
or equitable right against the Company except as provided in the Plan; and in no
event shall the terms of employment of any Employee or Participant be modified
or in any way be affected by the provisions of the Plan.


6.8    Offset for Monies Owed.


The benefits provided hereunder will be offset for any monies that the Committee
determines are owed to the Company or any Participating Affiliate.









7

--------------------------------------------------------------------------------




The Coca-Cola Company Supplemental 401(k) Plan is hereby amended and restated,
effective as of January 1, 2012.
            
The Coca-Cola Company Benefits Committee


By: /s/ Sue Fleming     
Sue Fleming, Chairperson
    
Date: 12/17/2011



8

--------------------------------------------------------------------------------






APPENDIX A
PARTICIPATING SUBSIDIARIES
As of January 1, 2012


The Coca-Cola Export Corporation
Refreshment Products Services, Inc.
Soft Drinks International, Inc.
Rocketcash LLC
Coca-Cola India, Inc.
Coca-Cola Properties, LLC
International Auditors, Inc.
Odwalla, Inc.
Coca-Cola Refreshments USA, Inc.















9